Name: Commission Regulation (EC) No 813/95 of 11 April 1995 on the sale by tender of beef held by certain intervention agencies and intended for processing within the Community
 Type: Regulation
 Subject Matter: trade policy;  animal product;  marketing;  economic geography;  foodstuff
 Date Published: nan

 12. 4. 95 EN Official Journal of the European Communities No L 82/9 COMMISSION REGULATION (EC) No 813/95 of 11 April 1995 on the sale by tender of beef held by certain intervention agencies and intended for processing within the Community  approximately 59 tonnes of boneless beef held by the Danish intervention agency, and bought in before 1 September 1993,  approximately 1 167 tonnes of boneless beef held by the Italian intervention agency, and bought in before 1 February 1993,  approximately 340 tonnes of boneless beef held by the United Kingdom intervention agency, and bought in before 1 January 1992. Detailed information concerning quantities is given in Annex I. 2. Subject to the provisions of this Regulation the products referred to in paragraph 1 shall be sold in accordance with Regulations (EEC) No 2173/79, in parti ­ cular Articles 6 to 12 thereof, (EEC) No 2182/77 and (EEC) No 3002/92. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 424/95 (2), and in particular Article 7 (3) thereof, Whereas the application of intervention measures in respect of beef has created stocks in several Member States ; whereas, in order to prevent an excessive pro ­ longation of storage, part of these stocks should be sold by tender ; Whereas the sale should be made subject to the rules laid down by Commission Regulations (EEC) No 2173/79 (3), as last amended by Regulation (EEC) No 1 759/93 (4), (EEC) No 3002/92 0, as last amended by Regulation (EEC) No 1938/93 (*) and (EEC) No 2182/77 0, as last amended by Regulation (EEC) No 1759/93, subject to certain special exceptions on account of the particular use to which the products in question are to be put ; Whereas with a view to securing a regular and uniform tendering procedure, measures should be taken in addi ­ tion to those laid down in Article 8 ( 1 ) of Regulation (EEC) No 2173/79 ; whereas these measures must be applied as quickly as possible ; Whereas it seems appropriate to provide for derogations from provisions of Article 8 (2) (b) of Regulation (EEC) No 2173/79 , taking into account the administrative diffi ­ culties which the application of this subparagraph raises in the Member States concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 1 . The deadlines for submitting tenders, which must be made out in ecus, shall be 12 noon on 19 April 1995. The intervention agencies concerned shall draw up a notice of invitation to tender which shall include the following : (a) the quantities of beef offered for sale ; and (b) the deadline and place for submitting tenders. 2. For each product mentioned in Annex I the inter ­ vention agencies concerned shall sell first the meat which has been stored the longest. 3 . Notwithstanding Articles 6 and 7 of Regulation (EEC) No 2173/79, the provisions of and the Annexes to this Regulation shall serve as a general notice of invitation to tender. 4. Interested parties may obtain the details of the quantities available and the places where the products are stored from the addresses listed in Annex II to this Regu ­ lation . The intervention agencies will , moreover, display the notice referred to in paragraph 1 at their head office and may also publish them elsewhere . HAS ADOPTED THIS REGULATION : Article 1 1 . The sale shall take place of :  approximately 13 tonnes of boneless beef held by the Irish intervention agency and bought in before 1 November 1993, (') OJ No L 148 , 28. 6. 1968 , p. 24. 0 OJ No L 45, 1 . 3 . 1995, p. 2. j3) OJ No L 251 , 5. 10 . 1979, p. 12. (&lt;) OJ No L 161 , 2. 7 . 1993, p. 59 . V) OJ No L 301 , 17. 10 . 1992, p. 17. ( «) OJ No L 176, 20. 7 . 1993, p. 12. 0 OJ No L 251 , 1 . 10 . 1977, p. 60 . 12. 4. 95No L 82/ 10 [ ENl Official Journal of the European Communities within the period referred to in Article 5 ( 1 ) of the abovementioned Regulation,  a precise indication of the establishment or esta ­ blishments where the meat which has been purchased will be processed. 2. The applicants referred to in paragraph 1 may instruct an agent to take delivery, on their behalf, of the products which they purchase . In this case the agent shall submit the tenders of the purchasers whom he represents. 3 . The purchasers and agents referred to in the fore ­ going paragraphs shall maintain and keep up to date an accounting system which permits the destination and use of the products to be ascertained with a view particularly to checking to ensure that the quantities of products purchased and manufactured tally. Article 5 1 . The security provided for in Article 15 ( 1 ) of Regula ­ tion (EEC) No 2173/79 shall be ECU 12 per 100 kilo ­ grams. 2. The security provided for in Article 4 ( 1 ) of Regula ­ tion (EEC) No 2182/77 shall be :  ECU 300 per 100 kilograms for boneless meat referred to under (a) in Annex I. 5. By way of derogation from Article 8 ( 1 ) of Regula ­ tion (EEC) No 2173/79 a tender must be submitted to the intervention agency concerned in a closed envelope, bearing the reference to the Regulation concerned. The closed envelope must not be opened by the intervention agency before the expiry of the tender deadline referred to in paragraph 1 . 6. By way of derogation from Article 8 (2) (b) of Regu ­ lation (EEC) No 2173/79, tenders shall not indicate in which cold store or stores the products are held. Article 3 1 . Member states shall provide information on the offers received to the Commission at the latest on the day following the deadline for submitting tenders. 2. After the offers received have been examined a minimum selling price shall be fixed for each product or the sale will not be proceeded with . Article 4 1 . Notwithstanding Article 3 ( 1 ) and (2) of Regulation (EEC) No 2182/77, the tender (a) shall be valid only if presented by a natural or legal person who, for at least 12 months, has been engaged in the processing of products containing beef and who is entered in a public register of a Member State ; (b) must be accompanied by :  a written undertaking by the applicant to process the meat purchased into products specified in Article 1 ( 1 ) of Regulation (EEC) No 2182/77  ECU 170 per 100 kilograms for boneless meat referred to under (b) in Annex I. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the. European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 April 1995 . For the Commission Franz FISCHLER Member of the Commission 12. 4. 95 EN Official Journal of the European Communities No L 82/ 11 ANEXO I  BILAG I  ANHANG I Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I ANEXO I  LUTE I  BILAGA I Cantidad aproximada (toneladas) TilnÃ ¦rmet mÃ ¦ngde (tons) UngefÃ ¤hre Mengen (Tonnen) Estado miembro Medlemsstat Mitgliedstaat Kpaxog (Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Ã Ã ±Ã Ã ¬ ÃÃ Ã ¿Ã Ã ­Ã ³Ã ³Ã ¹Ã Ã · ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã Ã ½Ã ¿Ã ¹) Approximate quantity Productos Produkter Erzeugnisse Ã Ã Ã ¿'Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Tuotteet Produkter (tonnes) Quantite approximative (tonnes) QuantitÃ approssimativa (tonnellate) Hoeveelheid bij benadering (ton) Quantidade aproximada (toneladas) Arvioitu mÃ ¤Ã ¤rÃ ¤ (tonneina) UngefÃ ¤rlig kvantitet (ton) Lid-Staat Estado-membro JÃ ¤senvaltio Medlemsstat Carne deshuesada  Udbenet kod senza osso  Vlees zonder been Fleisch ohne Knochen  KÃ Ã ­Ã ±Ã  Ã ºÃ Ã ºÃ ±Ã »Ã ±  Boneless beef Carne desossada  Luuton naudanliha  Benfritt kÃ ¶tt Viande dÃ ©sossÃ ©e  Carni Danmark b - Tyksteg - Klump med kappe - Skank og muskel - YderlÃ ¥r med LÃ ¥rtunge - InderlÃ ¥r med kappe ¢ Ãvrigt kÃ ¸d af forfjerdinger Italia b - Spalla gereto Sottospalla Collo Scamone Fesa esterna Fesa interna Girello 48 7 1 1 1 1 1 3 1 95 746 320 1 90 250 2 8 2 1 United Kingdom a  Ireland b - Fillet Striploin Rumps Insides Outsides Briskets No L 82/ 12 | EN | Official Journal of the European Communities 12. 4. 95 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  LUTE II  BILAGA II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ opyaviajubv ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã ;  Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  Enderegos dos organismos de intervenÃ §Ã £o  Interventioelinten osoitteet  Interventionsorganens adresser DANMARK : EF-Direktoratet Nyropsgade 26 DK-1602 Kobenhavn K Tlf. 33 92 70 00 ; telex 15137 EFDIR DK ; fax 33 92 69 48 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RG1 7QW Berkshire Tel . (0734) 58 36 26 Telex 848 302, telefax (0734) 56 67 50 ITALIA : Ente per gli interventi nel mercato agricolo (EIMA) Via Palestra 81 1-00185 Roma Tel. 49 49 91 Telex 61 30 03 IRELAND : Department of Agriculture, Food and Forestry Agriculture House Kildare Street Dublin 2 Tel . (01 ) 678 90 11 , ext 2278 and 3806 Telex 93292 and 93607, telefax (01 ) 6616263, (01 ) 6785214 and (01 ) 6620198